 

 

 

FILED

Aut 2 9 20g :
|

 

* 6 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

UNITED STATES DISTRICT COURT ores
SOUTHERN OISTAICT OF CALIFORNIA
SOUTHERN DISTRICT OF CALIFORNIA | SOUTHERN OISTE

 

 

DEPUTY
eye
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
FREDERIK BRICENO (1)

Case Number: 3:19-CR-02789-CAB

Sean McGuire
Defendant’s Attorney

 

REGISTRATION NO. 56520-298

[J -

THE DEFENDANT:

pleaded guilty to count(s) 1 of the Information.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:751(A),4082(A) - Escape From Federal Custody 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

L] Count(s) dismissed on the motion of the United States.

[x] Assessment: $100.00 Waived

JIVTA Assessment*: $
LI

*Justice for Victims of Trafficking Act of 2015, Pub. L, No. 114-22.
No fine LI Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

 

 

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

3:19-CR-02789-CAB

 
 

’*
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: FREDERIK BRICENO (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-02789-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served (66 days)

HO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ll sat A.M. on

 

 

 

L1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

1 onor before

O1 asnotified by the United States Marshal.

CO] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-02789-CAB
